OVERTON, J.
Joseph A. Finnegan instituted this suit against the Illinois Central Railroad Company to recover damages for personal injuries which he alleges he sustained on November 12, 1919, through the gross fault and negligence of defendant. On the date of the accident the railway of defendant was under federal control, and was being operated under the management of the Director General of Railroads. Defendant filed an exception of no cause of action. This exception was sustained by the court below. As the railway was not being operated by defendant at the time of the injury, but by the Director General of Railroads, defendant is not liable, and the exception of no cause of action was, therefore, properly sustained. Mo. P. R. R. Co. v. Ault, 256 U. S. 554, 41 Sup. Ct. 593, 65 L. Ed. 1087; Taylor v. Vicksburg, S. & P. Railroad Co., 151 La. 270, 91 South. 732; Vernon v. Illinois Central Railroad Co., 154 La. 370, 97 South. 493.
The judgment appealed from is therefore affirmed, at appellant’s costs.